Citation Nr: 1710604	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript is of record.  In July 2015, the case was remanded by the Board for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2015, this issue was remanded in order to obtain any additional relevant medical records and to afford the Veteran with a VA examination to determine the nature and etiology of his claimed left knee disability.  The Board remand instructed the examiner to perform any clinically indicated diagnostic testing and then provide an opinion as to whether it is at least as likely as not that any current left knee disorder was related to service, to include consideration of the Veteran's lay statements regarding injuring his knee in service and experiencing left knee symptoms, including pain and swelling, from the time of service to the present.

The Veteran attended a VA examination in March 2016, and although the Veteran reported chronic aching pain in both knees and flare ups once or twice a month which caused decreased range of motion, the examiner stated that the Veteran did not have a current diagnosis.  The examiner stated as additional rationale only that the Veteran subjectively reported knee discomfort on palpation, but there were no objective abnormal findings.  The Veteran reported that he did not recall having any radiographs done of his knees, and no X-rays were taken as part of the examination.  The examiner stated that it was less likely as not that the Veteran's condition was incurred in or caused by service because the knee examination was objectively normal.  The examiner did not provide any further discussion of the possible etiology of the Veteran's knee pain.

The Board finds that the March 2016 examination report is wholly inadequate to decide the claim at this time.  While examiner acknowledged the Veteran's reports of pain and flare ups which caused limitation of motion, he failed to discuss in any way what the cause of these symptoms could be.  No imaging studies were performed, and therefore it is unclear to the Board how the examiner would be able to determine that no arthritis or other internal, structural abnormality existed.  The Veteran is competent to report that he has symptoms of pain, swelling, and flare ups causing limitation of motion.  The Veteran's mother and colleague have also submitted statements describing how the Veteran has experienced pain in his knees.  The Board therefore remands this issue in order to provide the Veteran with a new VA examination which will adequately assess his symptoms and provide a thorough medical opinion regarding the etiology of his claimed left knee disability.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from the Portland VA Health Care System, dated from January 2015 forward.

2. Schedule the Veteran for a VA examination of his left knee.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should then:

(a) Conduct a thorough examination of the Veteran and perform any clinically indicated diagnostic testing, including X-rays or other imaging, if deemed necessary.  If no radiographic or imaging studies are found to be necessary, the examiner should explain why such studies would not be beneficial.

(b) Identify all current disorders of the left knee.  In identifying all current left knee disorders, please consider medical and lay evidence dated both prior to and since the filing of the March 2009 claim.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  If no current diagnosis is found, please discuss the etiology of the Veteran's reported symptoms of pain, swelling, and flare ups causing limitation of motion.

(c) The examiner should then provide an opinion as to whether it is at least as likely as not (to at least a 50/50 degree of probability) that any current left knee disorder had its clinical onset during active service or is related to any incident of service, to include the impact of a rucksack and cargo hitting the Veteran on his left knee in two separate incidents, as well as the effects of training by running in the sand on a beach and carrying heavy weights over uneven terrain.  For the purpose of this opinion, the examiner should accept as true that the Veteran experienced symptoms in his left knee during service and that these symptoms have continued since service.  In addition, the examiner should acknowledge the left knee pain and swelling noted in the Veteran's service treatment records.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


